Citation Nr: 0006414	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  96-33 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This previously came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Jackson, Mississippi, Department of Veterans (VA), 
Regional Office (RO), which denied the veteran's claims for 
service connection for an acquired psychiatric disorder on 
direct basis and a permanent and total rating for pension 
purposes.  The veteran filed a timely notice of disagreement, 
and was issued a statement of the case in October 1995.  The 
RO received his substantive appeal in March 1996.  The 
veteran thereafter presented testimony at a personal hearing 
held by the Hearing Officer (HO) at the local VARO in May 
1997.  The HO confirmed and continued the denial of the 
benefits sought by supplemental statement of the case (SSOC) 
issued in June 1998.

By decision issued in November 1998, the Board denied 
entitlement to a permanent and total rating for pension 
purposes.  However, his claim for service connection for an 
acquired psychiatric disorder was remanded to the RO for 
additional evidentiary development.

Following compliance, the RO confirmed and continued the 
denial of the veteran's acquired psychiatric disorder claim 
in April and May 1999 SSOCs.  This matter has now been 
returned to the Board for appropriate disposition.


FINDINGS OF FACT

1.  There is no competent medical evidence of treatment for 
or diagnosis of any mental disorder during the veteran's 
period of active duty service.

2.  A nexus between the veteran's period of honorable 
military service and his current mental disorder has not been 
demonstrated by competent medical evidence.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for an acquired psychiatric 
disorder is plausible.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

"[A] person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  The threshold question to be answered in 
this case is whether the appellant has presented evidence of 
well grounded claims; that is, claims which are plausible.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. 
denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under section 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.

More recently, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  In that decision, the Court 
addressed and rejected the appellant's newly raised argument 
on appeal that, by virtue of various regulations, VA 
ADJUDICATION PROCEDURE MANUAL M21-1 provisions, and Compensation & 
Pension Service (C&P) policy concerning the development of 
claims, VA has taken upon itself a duty to assist in fully 
developing the facts pertinent to a claim even in the absence 
of a well grounded claim.  Because there is no duty to assist 
under 38 U.S.C. § 5107(a) absent the submission of a 
well-grounded claim, the Court held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Where a veteran has served for 90 days or more during a 
period of war or following peacetime service on or after 
January 1, 1947, and a psychoses becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, it shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1133 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1999), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)).

A review of the record included the veteran's service medical 
records, which show that he denied having or ever having had 
depression or excessive worry, loss of memory or amnesia, and 
nervous trouble of any sort on Report of Medical History for 
enlistment examination purposes in January 1975.  The 
accompanying Report of Medical Examination reflects that he 
had a normal psychiatric evaluation.  There was no mention of 
the presence of any mental disorder during his period of 
active duty service.  Similarly, the veteran denied having or 
ever having had depression or excessive worry, loss of memory 
or amnesia, and nervous trouble of any sort on Report of 
Medical History for separation examination purposes in 
January 1978.  The accompanying Report of Medical Examination 
also showed a normal psychiatric evaluation.  The veteran was 
discharged from military in June 1978.

VA treatment folder and Social Security Administration (SSA) 
case file records developed between 1990 and 1998 show that 
the veteran was originally awarded Social Security Disability 
benefits from January 1990 on account of his testicular 
cancer.  

VA medical records developed between 1990 and 1995 show 
treatment and hospitalization on occasion for paranoid 
schizophrenia, anxiety disorder related to seminoma, 
dysthymia, drug dependence and alcohol dependence.  

An August 1995 SSA letter indicated that the veteran's 
benefits were being terminated from because his alcoholism 
and drug addictions were contributing factors material to his 
disability.  The veteran apparently initiated an appeal, and 
his benefits continued until they were terminated by law on 
January 1, 1997.  

Medical records developed from mid-1995 and 1998 continued to 
show treatment on occasion for schizophrenia, generalized 
anxiety disorder, not otherwise specified personality 
disorder, alcohol dependence and drug dependence.  
Significantly, the veteran requested and underwent eight 
random drug tests between September 1996 and June 1998; all 
tests were negative.  Based on the foregoing, a December 1998 
SSA determination restored entitlement to benefits from 
January 1, 1997 due to the severity of the veteran's paranoid 
schizophrenia.  This decision was, in part, based on the fact 
that the veteran had not used alcohol or drugs since 
September of 1995 and, therefore, the condition was no longer 
considered to be a contributing factor material to his 
disability.  Medical records developed in November and 
December 1998 show that the veteran denied any recent drug or 
alcohol abuse; however, he admitted that he did drink 1-2 
cans of beer per week.

After a contemporaneous review of the evidence of record, the 
Board finds that a well grounded claim for service connection 
for an acquired psychiatric disorder has not been presented.

As a preliminary matter the Board observes that the 
liberalizing evidentiary standards set forth in 38 U.S.C.A. § 
1154(b) (West 1991) and its corresponding regulatory section, 
38 C.F.R. § 3.304(d) (1999), are not applicable insofar as 
the veteran had peacetime service only.  In addition, his 
personality disorder is not a disease or injury within the 
meaning of the applicable legislation, pursuant to 38 C.F.R. 
§ 3.303(c) (1999), and his alcohol/drug induced psychoses are 
the result of his own willful misconduct, pursuant to 
38 C.F.R. § 3.301 (1999).  Therefore, service connection 
cannot be granted for these conditions.   

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of current disability, 
objective evidence of the incurrence or aggravation of a 
disease or injury during service, and a nexus between the in-
service injury or disease and the current disability.  See 
Caluza, supra.  In the instant case, the veteran's service 
medical records do not show that a psychosis was incurred in 
or aggravated by service, or became manifest to a compensable 
degree within one-year of separation therefrom.  This finding 
is supported by the fact that the veteran specifically denied 
having or ever having had depression or excessive worry, loss 
of memory or amnesia, and nervous trouble of any sort on his 
January 1978 Report of Medical History for separation 
examination purposes.  The Court has stated that the report 
of medical history is, in part, a veteran's statement, and, 
in part, a service medical record.  The veteran's history 
goes to the state of the veteran's mind and "tends" to prove 
a fact regarding existence or nonexistence of a disease, 
injury or defect.  The veteran is not competent to render a 
diagnosis, but he is competent to report that a diagnosis has 
been made.  The document is a sworn statement and must be 
accorded some weight, both positive and negative.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Moreover, the lack of 
chronicity or continuity of symptomatology in the 12 years 
between the veteran's separation in 1978 and his initial 
treatment for a mental disorder in 1990 weighs heavily 
against a finding of direct service connection.  In addition, 
the Board noted that there is no competent medical evidence 
establishing a pathological relationship between the 
veteran's current mental disorders and his period of active 
duty service.

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well grounded claim for an acquired psychiatric 
disorder, as imposed by 38 U.S.C.A. § 5107(a) (West 1991).  
The claim, therefore, must be denied.  Since the veteran has 
failed to present a well grounded claim for service 
connection for an acquired psychiatric disorder, VA has no 
duty to assist him in the development of facts pertaining to 
this matter.

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with the VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied as not well grounded.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

